Citation Nr: 0937437	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-28 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a condition 
of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Eric L. Worsham, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The Veteran participated in a 
video conference hearing before the undersigned in June 2009.  
A transcript is of record and has been reviewed.  

The issue of entitlement to service connection for a 
thoracolumbar spine condition is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By unappealed decision dated in April 2005, the RO denied 
the Veteran's claim of entitlement to service connection for 
a spine condition.

2.  Evidence submitted after April 2005 includes evidence 
that is not cumulative or redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a thoracolumbar spine condition.  


CONCLUSIONS OF LAW

1.  The April 2005 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).  

2.  The Veteran has submitted new and material evidence that 
warrants reopening his claim of entitlement to service 
connection for a condition of the thoracolumbar spine.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Additionally, in Kent v. Nicholson, 20 Vet.  App. 1 (2006), 
the United States Court of Appeals for Veterans Claims 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In the decision below, the Board has reopened the Veteran's 
claim of service connection for a thoracolumbar spine 
condition, and therefore, regardless of whether the 
requirements of Kent have been met in this case, no harm to 
the appellant has resulted.  Thus, the Board concludes that 
the current laws and regulations as they pertain to new and 
material evidence have been satisfied.  A defect, if any, in 
providing notice and assistance to the Veteran was at most 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

New and Material Evidence 

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  

A review of the record shows that the Veteran's initial claim 
of service connection for a spine condition was denied in an 
April 2005 rating decision.  The Veteran did not file a 
notice of disagreement, so this decision became final.  In 
June 2007, the Veteran filed to reopen his claim.  The RO 
denied this request in a September 2007 rating decision 
because the evidence, while new, was not material.  The 
Veteran's appeal of that decision is properly before the 
Board.  

The Board notes that in a February 2008 statement of the 
case, the RO reopened the claim and denied service connection 
on the merits.  In Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that 
the statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 
establishes a legal duty for the Board to consider new and 
material issues regardless of the RO's actions.  The Board 
may not consider a previously and finally disallowed claim 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find.  As such, the 
Board must make its own determination as to whether new and 
material evidence has been presented to reopen the claim of 
entitlement to service connection for a condition of the 
thoracolumbar spine.  

The evidence of record at the time of the April 2005 rating 
decision included service treatment records and VA medical 
center (VAMC) treatment records. VAMC records showed that the 
Veteran sought treatment for low back pain beginning in 2002.  
A magnetic resonance imaging (MRI) report, dated in October 
2002, contained a diagnosis of mild to moderate spinal canal 
stenosis at L3-L4 and L4-L5, a posterior central annular tear 
at L1-L2, and bilateral neural foraminal narrowing at L2-L3 
secondary to disc bulge.  As service treatment records were 
negative for complaints of or treatment for any type of back 
pain or injury in service, the RO denied the claim because 
there was no evidence showing that the spine disability began 
during active duty.  

Evidence submitted after the April 2005 rating decision 
included VAMC treatment records, private medical records from 
Dr. Gibbs, photographs of the Veteran in service, numerous 
lay statements by family, friends and other Veterans, and the 
Veteran's own statements.  The record also includes a 
transcript of the June 2009 Board hearing.  The newly 
submitted evidence, particularly the lay statements by people 
who served with the Veteran in the Republic of Vietnam, 
contains information regarding the relationship of the 
Veteran's current back condition to events in service.  For 
example, in a May 2009 letter, D.K., who served in the 
Veteran's unit, stated that they were often airlifted to 
their missions by helicopter.  D.K. reported that the unit 
had to jump from the helicopters, which hovered from two to 
ten feet from the ground, wearing heavy backpacks.  In a May 
2009 letter, T.C., who also served with the Veteran, recalled 
one occasion where the Veteran jumped from a helicopter and 
landed in a hole.  T.C. remembers the Veteran complaining of 
back pain after this incident.  

Since the new evidence contains information regarding whether 
the Veteran suffered an injury to his back/spine in service, 
the Board finds the evidence obtained by VA after April 2005 
to be both new and material.  38 C.F.R. § 3.256(a); See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).  In short, 
this evidence addresses the central unestablished fact 
necessary to substantiate the Veteran's claim: that the 
Veteran's diagnosed back condition was incurred in or the 
result of his active service.     

Accordingly, the Veteran's request to reopen the claim for 
service connection for a condition of the thoracolumbar spine 
is granted. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a condition of the 
thoracolumbar spine is reopened.  


REMAND

The Board finds that a VA spine examination is required prior 
to further adjudication of the Veteran's claim.  The Veteran 
believes that his current back condition is the result of his 
duties while serving in the Republic of Vietnam.  During the 
June 2009 Board hearing, the Veteran stated that he would 
have to jump from helicopters hovering anywhere from four to 
ten feet from the ground.  The Veteran believes that the 
impact was worsened by the 65 to 80 pounds in packs and extra 
25 to 30 pounds of other gear, such as ammunition and 
grenades, that he carried regularly.  The Veteran's DD form 
214 shows that he was a weapons infantryman.  Diary entries 
written by the Veteran in June 1968 referred to the arrival 
of a helicopter to transport him to an assault attempt.  
Letters written by fellow soldiers who served with the 
Veteran support the Veteran's contentions.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  Whether the evidence indicates that the disability 
may be associated with the Veteran's service is a low 
threshold.  McLendon, 20 Vet. App. at 82. 

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the Veteran's spine 
condition have been met.  First, although there is no record 
of treatment for a back condition in service treatment 
records, there is more than sufficient lay evidence 
indicating possible spine trauma.  In a May 2009 letter, 
T.C., who served with the Veteran, stated that he recalled 
the Veteran jumping from a helicopter on one occasion and 
landing in a hole, injuring his back.  During the Board 
hearing, the Veteran testified that he did not seek back 
treatment in service because he was in the jungle, and he 
could not leave his fellow soldiers.  Such a history is 
commensurate with the Veteran's service as a weapons 
infantryman.  38 U.S.C.A. § 1154 (2002).

The record contains evidence that the Veteran currently 
suffers from a back disorder.  VAMC records show continuing 
treatment for back pain.  The record also shows that the 
Veteran underwent lumbar and thoracic laminectomies in August 
2005 and June 2006.  

The Veteran has submitted lay evidence that indicates the 
disability may be associated with the Veteran's service.  
During his Board hearing, the Veteran testified that he has 
suffered from back pain since his separation from service.  
The Veteran's wife, who married the Veteran in 1970, 
similarly indicated that the Veteran has complained of 
chronic low back pain for as long as she has known him.  The 
Board finds that because the threshold for determining 
whether the evidence indicates that the disability may be 
associated with the Veteran's service is a low one, the lay 
evidence satisfies this criterion. McLendon, 20 Vet. App. at 
82-83.  At this time, the evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
and the Veteran should be provided with an appropriate 
examination. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate medical examination to 
ascertain the etiology of his spine 
condition.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether the spine disability found on 
examination is more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
Veteran's military activity.  Please 
explain the rationale behind this opinion.  
  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination. 

The Board directs the examiner's attention 
to page four of the Board hearing 
transcript, where the Veteran describes 
the back trauma sustained in service.  
Also note the May 2009 letter by T.C., who 
stated that he witnessed the Veteran fall 
from a helicopter into a hole, injuring 
his back.    

2.  Thereafter, the Veteran's claim of 
entitlement to service connection for a 
condition of the thoracolumbar spine should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


